Case 3:20-cv-00088-RGJ-CHL Document 1-2 Filed 02/05/20 Page 1 of 5 PagelD #: 12

90100095

 

Case No: Commonwealth of Kentucky
Jefferson Circuit Court
Court of Justice Division
CIVIL SUMMONS JEFFERSON CIRCUIT COURT
DIVISION FIVE (6)
SOUSS LLC PLAINTIFF
V.
RISK PLACEMENT SERVICES, INC, . DEFENDANT
Serve: Corporation Service Company
421 West Main Street
Frankfort, Ky., 40601

THE COMMONWEALTH OF KENTUCKY
TO THE ABOVE-NAMED DEFENDANT:

You are hereby notified that a legal action has been filed against you in this court
demanding relief as shown on the document delivered to you with this summons. Unless a
written defense is made by you or by an attorney in you behalf within 20 days following the
day this paper is delivered to you, judgment by default may be taken against you for the
relief demanded in the attached complaint.

The name and addressee of the party demanding such relief against you or his
attorney are shown on the document delivered to you with iidesahiel

Date: JAN Ag 2n9 Clerk: pavip NICHOLSON, CLERK
| J MW

By:

 

DG

 

PROOF OF SERVICE
This summons was served by delivering a true copy and the complaint (or other initiating
document)
To:
This | day of __, 2020

 

 

Served By:
Case 3:20-cv-00088-RGJ-CHL Document 1-2 Filed 02/05/20 Page 2 of 5 PagelD #: 13

NO. . JEFFERSON CIRCUIT COURT
2 U Ci G 0 0 9 & _ JUDGE Division FIVE (5)
SOUSS LLC . PLAINTIFF
v. COMPLAINT
RISK PLACEMENT SERVICES, INC, DEFENDANT
Serve: Corporation Service Company
421 West Main Street
Frankfort, Ky., 40601

Comes now the Plaintiff, Souss LLC, by and through counsel, and for its Complaint

herein states as follows:

1. Thatitisa Limited Liability Company, that provides trucking servcies and having
its Prinicpal place of business in Louisville, Jefferson County Kentucky.

2. That the Defendant, Risk Placement Services, Inc. (Hereafter RPS), is a foreign
corporation operating in and subject to the laws of the Commonwealth of
Kentucky.

3. That before January 29, 2019 the Plaintiff contracted to have liability insurance
coverage renewed for its company to continue its transporting of goods on the U.
S. Highways. Defendant, RSP acting as agent for Souss LLC, did on January 29, ~
2019 negligently fail to renew or place the contracted for insurance coverage.

4, That the Defendant, RPS acting through its agents and or employees was
otherwise negligent in placing and obtaining the requested motor vehicle
insurance coverage.

5. That as a direct and proximate result of the negligence of the Defendant, RPS, the
Plaintiff, Souss LLC suffered the following damages:

a. Loss of insurance coverage for four days causing the inability to transport
Case 3:20-cv-00088-RGJ-CHL Document 1-2 Filed 02/05/20 Page 3 of 5 PagelD #: 14

over the U. S. highways causing an interruption in deliveries, and the loss
of additional delivery contacts in an amount in excess of this court's
jurisdictional requirement; |
b. The loss of satis as being continually insured and an ongoing active over
the road trucking business for over seven years, resulting in the loss of
contracts for delivery in a substantial sum.
c. The incurring of legal fees and court cost to recover its damages flowing
from the neglience of RPS.
WHEREFORE, Plaintiff, SOUSS LLC, prays for judgment against the Defendant,RISK
PLACEMENT SERVICES, INC. as follows:
1. Fora trial by jury on all issues so triable.
2. Fora full and fair recovery to compenssabes it for the following damages:

a. cae of insurance coverage for four days causing the inability to
transport over the U. S. highways causing an interruption in deliveries
and the loss of additional delivery contacts in an amount in excess of this
court's jurisdictional requirement;

b. The loss of status as being continually insured and an ongoing active
over the road trucking business for over seven years, resulting in the loss
of — for delivery in a substantial sum.

c. The incurring of legal fees and court cost ” recover its damages flowing
from the neglience of RPS.

3. For any and all other relief to which it may be deemed entitled, including court costs.
Case 3:20-cv-00088-RGJ-CHL Document 1-2 Filed 02/05/20 Page 4 of 5 PagelD #: 15

Respectfully submitted,

cig, LB

 

Grover S. Cox se

635 West Main Street,. Suite 300 B
Louisville, Kentucky 40202
Counsel for Plaintiff, Souss LLC
Case 3:20-cv-00088-RGJ-CHL Document 1-2 Filed 02/05/20 Page 5 of 5 PagelD #: 16

- SAMO AANLId 49OV1SOd SN

7 iS

aged HApeen fellas gered beled eelffengtn trl pely] os SOS STStSrasor

10907 AM “Hopuetzy
yoors UTeW S9M ICP
Auredio>) aot arag uoTeIOd10_ :aA1ag
NI ‘Sa0tAtag Jusutsoe| sta

0c0e ‘S30 NY aor ee y
908°900 $ zozte av i

AE SOT rj
Cao Soe p :
Acne

@TTO S250 2000 oOz0 btn hc mmm Amt at
LATULG ncaa iSEM 009

ANI =

  

 
